Citation Nr: 1607103	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, including posttraumatic stress disorder(PTSD).

2.  Entitlement to an increased rating for reflux esophagitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbar disc disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to December 1994. 

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in February 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.

By Board decision in April 2015, hepatitis was withdrawn from appellate consideration at the request of the Veteran.  The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, and entitlement to increased evaluations for reflux esophagitis, lumbar disc disease, and pes planus were remanded for further development.  

The Veteran's records are all now contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

Following review of the record, the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, including PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Over the course of the appeal, reflux esophagitis has been manifested by regurgitation, dysphagia, pyrosis, some vomiting and general epigastric distress; it has not resulted in, substernal arm or shoulder pain, or material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of consideration or severe impairment of health.

2.  Over the course of the appeal, lumbar spine disability has been manifested by complaints of pain, muscle spasm, and guarding, etc., resulting in some functional impairment.

3.  Over the course of the appeal, pes planus has been manifested by no more than mild symptoms relieved by arch support and/or orthotics.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating for reflux esophagitis are not met. 38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.114, Diagnostic Codes (DC) 7399-7346 (2015). 

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for service-connected low back disability are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2015). 

3.  The criteria for a compensable rating for bilateral pes planus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include providing VA compensation examinations.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, all of the claims on appeal are ready to be considered on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).


1.  Increased rating for reflux esophagitis.

Pertinent Law and Regulations

A claim for an increased rating for reflux esophagitis was received in October 2008. 

The Veteran's reflux esophagitis has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  As reflux esophagitis is not specifically listed in the rating criteria, it is rated by analogy to hiatal hernia. See 38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 10 percent rating is warranted when two or more of the symptoms of the 30 percent evaluation are present but of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Id.

Factual Background 

VA outpatient records reflect that the Veteran received continuing follow-up for esophageal complaints.  In February 2009, he requested a gastrointestinal consultation for nightly vomiting.  He was counseled to eliminate or cut down on his caffeine intake, smoking and to avoid irritants.

The record reflects that on VA examination in June 2009, the Veteran related that he had to take medication twice a day before meals.  He stated that he had nausea and heartburn several times a week.  He said that he experienced esophageal distress and regurgitation but had no dysphagia.  There was no history of hospitalization.  At 5'7", the Veteran weighed 199 pounds.  It was noted that there had been a 10 percent weight gain when compared to his baseline.  It was reported that a hiatal hernia had been found by endoscopy in May 2009.  The examiner determined that there were significant effects on the appellant's occupation and mild to moderate effects on activities of daily living.  

VA outpatient records dating from 2009 through 2014 reflect that the appellant continued to be followed for epigastric symptoms that included heartburn, especially with dietary indiscretions that included with tomato and dairy products.  At times, symptoms also included nausea, stomach upset, occasional vomiting and some constipation.  His medication was changed on a number of occasions to better manage his symptoms.  The appellant was admitted in October 2011 for a day for atypical chest pain that was considered an exacerbation of esophageal symptomatology.  He had no abdominal pain and was shown to have gained weight.  The Veteran continued to smoke and was continuously admonished to quit smoking, caffeine intake and other irritants.

When examined for VA compensation and pension purposes in July 2015, the Veteran related that he experienced a burning sensation and regurgitation when sleeping and that he had to take more medication.  It was noted that he continued to smoke but that his symptoms were controlled on Pantoprazole.  The appellant denied fatigue and loss of appetite.  Weight was stable.  It was reported that he had recently been hospitalized after presenting with chest pain but that diagnostic studies revealed no cardiopulmonary changes.  He stated that his symptoms were felt to be related to gastroesophageal reflux or peptic ulcer disease.  He related that he continued to have epigastric discomfort with reflux to the oropharynx, mostly occurring overnight.  

The Veteran was noted to have signs and symptoms of esophageal disability that included pyrosis, reflux and regurgitation, sleep disturbance caused by regurgitation, but no esophageal stricture or spasm of the esophagus.  He denied swallowing difficulty, abdominal pain, nausea and vomiting, constipation, diarrhea or black tarry stools. 


Legal Analysis

After a review of all the lay and medical evidence, including testimony on personal hearing, the Board finds that the Veteran's reflux esophagitis has primarily been manifested by regular pyrosis and regurgitation, and occasional nausea and/or diarrhea that more nearly approximate the criteria for a 10 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.  There is no evidence of dysphagia, substernal arm or shoulder pain, or symptoms productive of considerable impairment of health.  The evidence reflects that the appellant's weight has remained stable if not increasing.  Although there has been indications of occasional vomiting, the evidence has not at any time shown that the Veteran experiences abdominal pain, had material weight loss or hematemesis or melena, anemia or other symptom combinations productive of severe impairment of health associated with reflux esophagitis.  In the absence of any subjective or objective findings of considerable impairment of health associated with the reflux esophagitis, the Board finds that an evaluation in excess of 10 percent is not warranted and an increased rating is denied.  

The preponderance of the evidence is against the claim.

2.  Increased rating for lumbar spine disc disease.

Pertinent Law and Regulations

A claim for an increased rating for lumbar spine disc disease was received in October 2008. 

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (2014) separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.25, 68 Fed.Reg. 51, 443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014)). 

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code, Diagnostic Code 5243 (2014).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so. See 67 Fed.Reg. 54, 345, 54, 349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1).


Factual Background and Legal Analysis

In evaluating the clinical findings pertaining to the lumbar spine over the course of the appeal, the evidence reflects that the Veteran has not had the functional equivalent of forward flexion of the thoracolumbar spine limited to 30 degrees or less for which a higher disability evaluation might be awarded on this basis. See DeLuca v. Brown, 8 Vet.App. 202, 207 (1995).  Flexion was shown to 80 degrees when initially examined in June 2009 and 90 degrees on VA compensation examination in July 2015.  The record reflects, however, that when seen in 2009, and throughout the course of the appeal, the Veteran reports constant sharp, aching, throbbing back pain with stiffness, weakness, and spasms.  He stated that pain worsened with bending, twisting, labor activities, lifting, and carrying which affected employment.  VA outpatient clinical records dating from 2007 indicate that the appellant has sought regular and continuing treatment for complaints of constant low back pain.  A private chiropractor reported back pain and tenderness in January 2015 and substantial effects on work duties and activities of daily living, including bathing, dressing and driving, etc.  On VA examination in July 2015, the Veteran reported sleep disturbance due to back pain and said that steroid injections alleviated pain for no more than a month.  He complained of pain on prolonged sitting and standing and related that he used a cane intermittently.  

In view of the above, the Board finds that symptomatology associated with the service-connected low back disorder appears to be more significant.  The record does not document that the appellant has had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor is evidence of incapacitating symptomatology documented.  The Board finds, however, that with consideration of objective symptomatology, including tenderness and muscle spasm, and subjective complaints of pain, a 20 percent rating may be assigned based on pain resulting in significant functional loss and other impairment associated with motion. See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet.App. 202, 207 (1995).  The Board thus resolves the benefit of the doubt in favor of the Veteran by findings that his back symptoms more nearly approximate the criteria for a 20 percent disability evaluation.

3.  Increased rating for pes planus.

A claim for an increased rating for pes planus was received in October 2008. 

Pertinent Regulations

A noncompensable (zero) percent rating is awarded for pes planus when the condition is mild with symptoms relieved by built-up show or support.  A 10 percent evaluation is warranted for moderate bilateral flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo-Achillis and pain on manipulation and use of the feet.  A 20 percent evaluation is warranted for severe unilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  The criteria for the 30 percent rating require "severe" bilateral flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent disability evaluation may also be signed for unilateral (50 percent rating bilaterally) pronounced acquired pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Factual Background

VA outpatient records dating from 2007 through the present reflect no treatment for complaints or symptoms pertaining to the feet.  There were no findings or notations referable to flat feet, to include on the Veteran's multiple problem lists over the years.

Pursuant to Board remand, the Veteran was afforded a foot examination in July 2015.  The Veteran said that he had sharp pain of the feet that was accentuated on use as well as functional loss.  He related that since his last VA examination, he had seen a podiatrist and had used insoles, described as "firm orthotics" that had helped but had since worn out.  He related that he did not wear any at present.  The appellant stated that rolling a frozen water bottle over feet was helpful.  He said that discomfort was worse at end of the day after being on his feet.  He reported that he was limited to walking no more than a quarter mile a day due to back and foot issues.

On examination, it was noted that arch supports and orthotics relieved foot symptoms.  The appellant had decreased longitudinal arch height of the feet on weight-bearing but no pain on manipulation of the feet, swelling, or callouses.  There was no tenderness of the plantar surfaces.  There was no objective evidence of marked deformity or marked pronation of either foot.  The weight-bearing lines did not fall over or were medial to the great toe.  There was no inward bowing of the Achilles tendon and no marked inward displacement or spasm of the Achilles tendon on manipulation of either foot.  There was no indication of Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus (clawfoot) or malunion or nonunion of tarsal or metatarsal bones.  Following examination, the examiner noted that pain, weakness, fatigability, or incoordination limited functional ability during flare-ups or when the feet were used repeatedly over a period of time, but also stated that "it is impossible to state, without undue speculation, the degree to which pain, weakness, fatigability, or incoordination could significantly limit functional ability when the joint was used repeatedly over a period of time."  It was added that as such, any additional functional loss due to "pain on use" could not be determined.  It was felt, however that the condition impacted the Veteran's ability to perform occupational tasks such as standing, walking, lifting, sitting, etc.  

Legal Analysis

The record reflects that the Veteran's service-connected bilateral pes planus is primarily manifested by subjective complaints of pain and reported accentuated pain on use.  The evidence indicates overall, however, that he obtains good results from arch support and orthotics in treating his symptoms.  There is no indication that he has any untoward symptomatology that includes atrophy, swelling, inflammation, edema, unusual callous formation, excessive or abnormal weight bearing or motion, or unusual shoe wear.  There is no report of heat, weakness, incoordination or skin abnormalities.  Achilles alignment and weight bearing are reported to be normal in both feet.  On most recent VA examination, there was no evidence of weight-bearing lines over or medial to the great toes, inward bowing of the tendo-Achillis, pain on manipulation, tenderness of the plantar surface, marked inward displacement or spasm of the tendo-Achillis on manipulation of the feet.  As delineated above, the appellant has no other foot disorder for which a higher rating might be considered by analogy. See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283 (2015).  Under the circumstances, the Board finds no basis for assignment of more than a noncompensable evaluation for bilateral pes planus under Diagnostic Code 5276 or any other applicable criteria.  

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to bilateral foot symptomatology in statements in the record and testimony obtained on personal hearing.  The record reflects that although the 2015 VA examiner found that pes planus impacted Veteran's employment capabilities, the Board finds that given the lack of overall symptomatology associated with pes planus and apparent absence of complaints and treatment over the years, the condition is no more than mild for which no more than a zero percent rating is warranted.  There are little, if any, objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the current noncompensable disability rating under Diagnostic Codes 5276 or any other applicable foot diagnostic code.  The record reflects that over the course of the appeal, there is no evidence that the appellant has sought any treatment for the feet except by his own report.  By his own admission, he stated that even though his orthotics alleviated his foot symptoms, he does not wear them anymore.  It is thus found that the current zero percent disability rating adequately contemplates any functional loss occasioned by pain. See DeLuca v. Brown, 8 Vet.App. 202 (1995).

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of zero percent for bilateral pes planus and the claim must be denied

Extraschedular Consideration

Finally, the Board has also considered whether higher ratings for service-connected back disability, reflux esophagitis and pes planus are warranted on an extraschedular basis.  However, the record does not present "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards"  The Board thus finds that the ratings assigned are precisely that as contemplated for these disabilities. See Thun v. Peake, 22 Vet.App. 111 (2008).  As such, the criteria for referral for extraschedular ratings pursuant to § 3.321(b) (1) (2015) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An increased rating for reflux esophagitis is denied.

A 20 percent disability rating for a low back disorder is granted subject to controlling regulations governing the payment of monetary awards.  

An increased rating for pes planus is denied.


REMAND

The Veteran's DD-214 reflects that he served in the Navy.  No combat or foreign service is documented on the DD-214. 

VA outpatient records indicate that the appellant has received treatment and medication for psychiatric symptoms and diagnoses that include anxiety dating back to 2004, as well as agoraphobia with panic attacks, depressive disorder, mood disorder, and PTSD, etc.  While undergoing psychiatric treatment in February 2011, the Veteran stated that he was posted to a ship in the Persian Gulf when a Russian missile struck a sister ship and he heard the battle alarms go off.  He related that his ship helped with the rescue.  He denied exposure to dead bodies but indicated that he experienced intense fear/horror over the loss of several friends of his on the other ship.  

On personal hearing in February 2015, the appellant testified that the ship that was struck by the missile was the USS Stark and that 39 people were lost.  He stated that he began experiencing anxiety because he had established relationships with several cooks who died with whom he had become friends with on another ship.  

Review of the record reflects that other VA outpatient records reflect that the Veteran might have a mood disorder related to his general medical condition.  The Board observes that on most recent VA psychiatric examination in September 2015, the VA psychologist did not address any of the above and this must be rectified.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center and request that they provide a complete copy of all of the appellant's personnel records.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AOJ should carefully review the file and prepare a summary of all indicated stressors.  In doing so, the AOJ should clearly address any credibility questions raised by the record and inconsistencies in the appellant's accounts.

3.  After the foregoing development has been completed, arrange for the appellant to be examined by a VA psychiatrist who has not seen him previously, to determine whether the appellant has an acquired psychiatric disorder related to service and/or the diagnostic criteria for PTSD related to service are met.  The examiner must be given access to the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.  The AOJ should provide the examiner with a summary of all stressors that have been identified and corroborated.  

Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

Following examination, the examiner must opine a) whether it is at least as likely as not that a diagnosis of PTSD related to service is supported by any corroborated in-service stressor.  If the appellant is not diagnosed with service-related PTSD, the examiner must opine b) whether it is at least as likely as not any other diagnosed psychiatric disorder is related to the appellant's active duty service, c) whether it is at least as likely as not any currently diagnosed psychiatric disorder is secondary to or has been aggravated by service-connected disability.  The examination report must include a detailed narrative with a complete rationale for the opinion provided. 

4.  The AOJ should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. (1998).

5.  After taking any further development deemed appropriate, the AOJ should re-adjudicate the claim.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


